PER CURIAM:
Appellant Bartholomew was convicted on eighteen counts , of a 25-count indictment charging violation of the mail fraud statute, Title 18, United States Code, Section 1341. On appeal Bartholomew alleges error by the district court in that he was (1) denied speedy trial; (2) admitted introduction of statements by appellant in violation of his Miranda rights; (3) improperly admitted records under the Federal Business Records Act, 28 U.S.C. § 1732.
After careful review of the record, we conclude that the appellant was given a fair trial and his assertions of error on appeal are without merit. The judgment of the district court is
Affirmed.